DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed on 6/02/22. As directed by the amendment: claims 1-20, 23-25, 28-29, 31, and 35-39 were cancelled, no claims were amended nor added Thus, claims 21-22, 26-27, 30, 32-34, and 40-43 are presently pending in the application. 

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 34, the limitation “at least one of compression rate feedback and release velocity feedback” (line 2) is unclear because it is not clear how the term “at least one of” should be applied, just the compression rate or the term should be applied to the term “release velocity feedback” as well, therefore, it is unclear if the applicant is trying to claim the limitation as --at least one of compression rate feedback and at least one of release velocity feedback--, or --at least one of compression rate feedback or at least one of release velocity feedback--, or --a compression feedback or a release velocity feedback--, or --release velocity feedback and at least one of compression rate feedback--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 30, 34 and 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Freeman (2005/0267536) or, in the alternative, under 35 U.S.C. 103 as obvious over Freeman (2005/0267536) in view of Geheb (7,220,235) and Hwang (2010/0204622).
Regarding claim 21, Freeman discloses a system (10, fig. 1, paragraph 0059) for providing cardiopulmonary resuscitation (CPR) feedback (see paragraph 0066, Freeman discloses providing feedback regarding compression depth) configurable at a point of use, the system comprising: one or more sensors (see paragraphs 0026 and 0029, Freeman discloses that one or more sensors for measuring the rate and depth of CPR related chest compressions may be provided) configured to generate a signal corresponding to motion of the chest of a patient during an administration of manual chest compressions (see paragraphs 0026 and 0029, to measure the rate and depth of CPR related chest compression, the chest would have to be compressed, and the signal that is from the compression sensor being responsible to determine the depth of the chest compression would correspond to motion of the chest, since motion of the chest would need to be involved in order for the chest to be displaced by a particular depth, furthermore, collectively, the motion of the chest would be responsible the signals for the compression depths to be obtained); and a defibrillator (portion of 10 comprising electrode that is responsible for defibrillation, see paragraphs 0059-0062) configured to couple to the one or more sensors (see paragraph 0026, Freeman discloses that the AED is capable of detecting the depth of the chest compression when used with a set of defibrillation electrodes embedding a chest compression detector, it can guide the rescuer to administer appropriate chest compression-ventilation ratio and depth of the compression based on specific patient age and weight) the defibrillator comprising: a user input configured to provide input signals to a control system (processor 20 and interface 22/23, paragraph 0060) indicative of a pre- determined compression depth goal for the manual chest compressions that comprises an indication of a CPR provider assessment of whether the patient is an adult patient (paragraph 0038, Freeman discloses that the sensor elements may be fabricated into the two defibrillation electrodes placed on the victim’s chest, the electrodes may be constructed such that the relative distance between the electrodes can be determined by the AED, based on that relative distance, the circumferential girth can be calculated by the AED and used as a means of estimating patient age, therefore, the placement of the sensor elements within the electrodes are considered as user input since the sensors within the electrodes are placed by the CPR provider/rescuer, they are being inputted by the CPR provider/rescuer (user), see paragraph 0018, Freeman discloses that the detection element are placed on the patient, the CPR provider (rescuer) would need to assess the patient being an adult or pediatric when placing the electrodes, see fig. 11 and paragraph 0090, alternatively, since the claim is an apparatus claim, the CPR provider can be interpreted as the designer/company that designs the device that is also capable of providing the CPR, since the designer of the device would be the one that assess if the patient is an adult or pediatric in order provide a relationship between the compression depth target and the age within the algorithm of the system), the control system comprising one or more processors and a memory (see paragraph 0015, Freeman discloses a processor, Freeman further discloses processor means 20 in paragraph 0060, furthermore, since the processor is used to process signals and provide an output, there would be a memory to store instructions, see paragraphs 0060-0091), the one or more processors configured to: determine chest compression feedback that varies based on the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions (see paragraphs 0066-0067, Freeman discloses feedback regarding compression depth, which is based on age of patient, which is based on the input signals from sensors embedded within the electrodes) and is based at least in part on the motion of the chest during the administration of the manual chest compressions (see paragraphs 0026 and 0066-0067, Freeman discloses a depth sensor, and further discloses that if the compression provided by the rescuer does not achieve a target/goal depth, then the feedback would prompt the rescuer, and as stated above, the depth is a result of the motion of the chest being compressed, therefore, the feedback would be based at least in part on the motion of the chest during the administration of the manual chest compressions), and a display configured to display the chest compression feedback (see paragraphs 0017, 0070 and claim 3, Freeman discloses that the user interface can be a display and that feedback includes text to allow the rescuer to know if the provided compression depth is adequate relative to the target compression depth, see paragraph 0060, Freeman discloses a graphical display 22 or text display 23, see fig. 3).
	If there is any doubt that the one or more sensor is configured to generate a signal corresponding to motion of the chest. 
Geheb discloses a system (system shown in fig. 1, Col 7, lines 43-53) for facilitating the effective administration of cardiopulmonary resuscitation (CPR) (abstract, lines 1-14) by a CPR provider, said system comprising: one or more sensors (velocity sensor, accelerometer, force sensor, figs. 1 and 3, Col 7, lines 54-67, Col 2, lines 39-44, Geheb discloses that the sensor is disposed within the accelerometer housing, wherein the sensor can include accelerometer, force sensor, and/or velocity sensor) configured to generate a signal corresponding to motion of the chest of a patient during an administration of manual chest compression (Col 2, lines 39-44, and fig. 2, Geheb discloses that from the accelerometer, force, and velocity sensors, the acceleration, force/pressure, and velocity signals corresponding to the chest are produced by the sensors).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Freeman to be a sensor that is configured to generate a signal corresponding to motion of the chest as taught by Geheb for the purpose of providing a well-known sensor for detecting compression depth. 
Furthermore, if there is any doubt as to the user input of Freeman can be considered as a user input. 
Hwang teaches a system (system shown in fig. 1) for facilitating an effective administration of cardiopulmonary resuscitation (CPR), the system comprises a control system and a user input (50) configured to provide input signals to the control system indicative of a compression depth for the manual chest compressions that comprises an indication of whether the patient is an adult patient (paragraphs 0054-0058 and 0062, Hwang discloses a system that accept user input comprising a patient’s age and sex, and from the age and sex, a reference compression depth can be calculated), wherein the compression depth is adjusted based on the CPR recipient being an adult or a pediatric patient as indicated by the patient age, and wherein the control system is configured to determine chest compression depth that varies based on the input signals to the control system indicative of chest compression depth (see paragraphs 0054-0069, and table 2, Hwang discloses age including teenage, wherein, a teenage is a pediatric patient, and also to include adult, male or female in their twenties to thirties, forties to fifties, and fifties to seventies). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and processor of Freeman or the modified Freeman to utilize a user input configured to provide input signals to a control system indicative of a predetermine compression depth goal that comprises an indication of  CPR provider assessment of whether the patient is an adult patient or a pediatric patient as taught by Hwang for the purpose of providing an alternative means of determining the patient size and age such that the compression depth feedback can be tailored according to the patient’s age/size.  
Regarding claim 22, Freeman or the modified Freeman discloses that the defibrillator is an automated external defibrillator (see paragraphs 0002, 0025-0026, and 0066-0067 of Freeman, see AED). 
Regarding claim 26, Freeman or the modified Freeman discloses that the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions indicates a 1.5 inch (3.8 cm) compression depth goal (see paragraphs 0066-0067 of Freeman, Freeman discloses that the device would check if the chest compression depth is greater or smaller than 1.5 inches, therefore, the signals from the control system would be indicative of the pre-determined compression depth goal for the manual chest compressions indicates a 1.5 inches in compression depth).
Regarding claim 30, Freeman or the modified Freeman discloses that the chest compression feedback is indicative of a comparison between the motion of the chest as indicated by the signal from the one or more sensors and at least the pre-determined compression depth goal (see paragraphs 0066-0067 of Freeman, Freeman discloses that if the depth of the detected chest compression is not higher than 1”, the rescuer is instructed to push harder on the victim’s chest by outputting “Push Harder”, and depth is evaluated again, therefore, there is a comparison). 
Regarding claim 34, Freeman or the modified Freeman discloses that the chest compression feedback comprises a compression rate feedback based on the motion of the chest as indicated by the signal from the one or more sensors (see paragraph 0024, prompts include pediatric specific prompts for the compression rate and adult specific prompts for the compression rate, paragraph 0018 discloses that the one or more sensors measure the rate and depth of the CPR, see paragraph 0066, Freeman discloses that the system checks if the compression rate is higher than a preprogrammed R1). 
Regarding claim 40, Freeman or the modified Freeman discloses that the chest compression feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of the pre-determined compression depth goal and a compression rate goal (see paragraphs 0066-067, Freeman discloses that the one or more sensors are used to measure rate and depth in paragraph 0018 and further discloses in paragraph 0066 and 0067 that the depth and rate are compared to preprogrammed value/threshold).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2005/0267536) in view Hwang (2010/0204622) or Freeman (2005/0267536) in view of Geheb (7,220,235), Hwang (2010/0204622) as applied to claim 21 above, and further in view of Freeman (2013/0023781).
Regarding claim 27, the modified Freeman discloses that the input signals to the control system indicative of the pre-preprogrammed compression depth goal for the manual chest compressions indicates a 2 inch (5.08 cm) compression depth goal (see paragraphs 55-63 of Hwang, Hwang discloses the user input age and sex, and that the compression depth for a woman in her forties-fifties is 49.25-51.75 mm, which would include 2 inch, Hwang discloses in paragraph 0061 that the chest thickness is mm and according to the formula for compression depth, the compression depth will be in mm, therefore, after the modification with Freeman, the compression depth goal would be based on the age of the patient).
However, if there is any doubt that Hwang discloses the compression goal being 2 inch. 
Freeman ‘781 teaches that a compression depth goal for adult is at least 2 inch (see paragraph 0007, Freeman discloses that compression depth for adult is at least 2 inch). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the input indicative of the compression depth goal of the modified Freeman ‘536 to include 2 inch as taught by Freeman ‘781 for the purpose of providing a well-known chest compression depth goal for an adult.
Claims 32-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Freeman (2005/0267536) or, in the alternative, under 35 U.S.C. 103 as obvious over Freeman (2005/0267536) in view of Geheb (7,220,235), Hwang (2010/0204622) and Tan (2011/0202100).
Regarding claim 32, Freeman or the modified Freeman discloses that the display is configured to display chest compression feedback as a graphical indication of the comparison (see paragraphs 0066-0067 of Freeman, Freeman discloses that if the depth of the detected chest compression is not higher than 1”, the rescuer is instructed to push harder on the victim’s chest by outputting “Push Harder”, by displaying “push harder”, this would be a feedback that is indication of the comparison, furthermore, see paragraphs 0017, 0070 and claim 3, Freeman discloses that the user interface can be a display and that feedback includes text to allow the rescuer to know if the provided compression depth is adequate relative to the target compression depth, see paragraph 0060, Freeman discloses a graphical display 22 or text display 23, see fig. 3).
However, if there is any doubt that the display of “push hard” is a feedback that is a graphical indication of the comparison. 
However, Tan teaches a display for displaying a graphical indication of a comparison of a compression depth relative to a compression depth goal (see PPI 520 in fig. 7 and paragraph 0116, Tan discloses that the PPI can be compression depth). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the compression depth goal of the modified Freeman to display a graphical indication of the comparison between the compression depth and the compression depth goal as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the applied compression depth with the compression depth goal (see paragraph 0116 of Tan). 
Regarding claim 33, Freeman or the modified Freeman discloses that the chest compression feedback indicates whether a CPR provider achieved or failed to achieve the pre-determined compression depth goal (see paragraphs 0066-0067 of Freeman, Freeman discloses that if the compression depth is not higher than 1 inch, the system indicate to push harder, if the depth is greater than 1 inch and is less than 1.5 inches, a check is made for complete hand release to allow the victim’s chest recoil). 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2005/0267536) or Freeman (2005/0267536) in view of Geheb (7,220,235), Hwang (2010/0204622) as applied to claim 40 above, and further in view of Halperin (2002/0055694).
Regarding claim 41, Freeman or the modified Freeman discloses a compression rate goal and a compression depth goal, but fails to specifically disclose that the compression rate goal and the compression depth goal correspond to the American Heart Association. 
However, Halperin teaches a compression rate and compression depth that corresponds to the American Heart Association (see paragraph 0012).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the compression depth goal and the compression rate goal of Freeman or the modified Freeman to corresponds to the American Heart Association as taught by Halperin for the purpose of using a known standard for compression rate and compression depth that would provide adequate CPR and safety to the patient. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2005/0267536) or Freeman (2005/0267536) in view of Geheb (7,220,235), Hwang (2010/0204622) as applied to claim 40 above, and further in view of Tan (2011/0202100).
Regarding claim 42, Freeman or the modified Freeman discloses chest compression feedback, but fails to disclose that the chest compression feedback comprises a graphic icon that fills partially or full with a color contrasting a background based on the signal from the one or more sensors. 
However, Tan teaches a chest compression feedback comprises a graphic icon that fills partially or full with a color contrasting a background based on the signal from the one or more sensors (see interface in figs. 10B and 10C and graphic icon 820 and 822, paragraph 0130, the release is further sensed by a sensor, see paragraphs 0021 and 0129). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the chest compression feedback of Freeman or the modified Freeman to comprise  a graphic icon that fills partially or full with a color contrasting background based on the signal from the one or more sensor as taught by Tan for the purpose of providing an effective CPR and for providing accuracy/compliance to the provided CPR by allowing the CPR provider to gauge when the chest compression is fully release (see paragraph 0129 of Tan, Tan stated that knowing when the chest is fully release is beneficial). 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2005/0267536) or Freeman (2005/0267536) in view of Geheb (7,220,235), Hwang (2010/0204622) as applied to claim 21 above, and further in view of Coleman (2012/0226204).
Regarding claim 43, Freeman or the modified Freeman discloses that the compression depth is compared to compression depth goal, but fails to disclose that the feedback is numeric feedback. 
However, Coleman teaches a compression feedback having a numeric feedback (see % of compression rate in target range in fig. 7, paragraph 0031). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the compression depth relative to the compression depth goal of Freeman or the modified Freeman to be a numeric feedback as taught by Coleman for the purpose of increasing accuracy/compliance by allowing the CPR provider to quickly know his/her progress relative to the compression depth (see fig. 7 and paragraph 0031 of Coleman).
 Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2005/0267536) or Freeman (2005/0267536) in view of Geheb (7,220,235), Hwang (2010/0204622) as applied to claim 21 above, and further in view of Tan (2011/0202100).
Regarding claim 43, Freeman or the modified Freeman discloses that the compression depth is compared to compression depth goal, but fails to disclose that the feedback is numeric feedback. 
However, Tan teaches a compression feedback having a numeric feedback (see fig. 10B, the display comprises a numerical value for compression depth, see paragraph 0012). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the chest compression feedback of Freeman or the modified Freeman to be a numeric feedback as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to quickly know his/her progress relative to the compression depth (see fig. 10B and paragraph 0012 of Tan). 

Response to Arguments
Applicant’s arguments with respect to claims 21-22, 26-27, 30, 32-34, and 40-43 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (2012/0010543) is cited to show a CPR system comprising accelerometer configured to determine the depth of chest compression based on motion of a chest, and that target compression depth can be based on age. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785